Case: 12-11901      Date Filed: 06/10/2013   Page: 1 of 3


                                                               [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                   No. 12-11901
                               Non-Argument Calendar
                             ________________________

                         D.C. Docket No. 4:00-cr-00176-BAE-1

UNITED STATES OF AMERICA,



                                                                   Plaintiff-Appellee,

                                        versus

JEMEL STONE,
a.k.a. Satin Stone,
a.k.a. Teddy Blaze,
a.k.a. Satin Marshall,
a.k.a. Derrick Volt,
a.k.a. John Hatchet,
a.k.a. Freddie Reese,
a.k.a. B,

                                                               Defendant-Appellant.

                             ________________________

                    Appeal from the United States District Court
                       for the Southern District of Georgia
                          ________________________

                                   (June 10, 2013)
              Case: 12-11901     Date Filed: 06/10/2013    Page: 2 of 3


Before BARKETT, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:

      Jemel Stone, pro se, appeals the district court’s denials of his motion for a

sentence reduction, pursuant to 18 U.S.C. § 3582(c)(2) and Amendment 750 to the

Sentencing Guidelines, and his subsequent motion for reconsideration, following

his conviction for possession of cocaine base with intent to distribute in violation

of 21 U.S.C. § 841(a). The district court concluded that Stone qualified for a

sentence reduction under § 3582(c)(2), but declined to reduce his sentence after

consideration of the 18 U.S.C. § 3553(a) factors, noting that Stone attempted to sell

cocaine base while in possession of a firearm and had a lengthy criminal history.

      We review the district court’s denial of a § 3582(c)(2) motion for an abuse

of discretion. United States v. James, 548 F.3d 983, 984 n.1 (11th Cir. 2008).

Under § 3582(c)(2), a court may reduce a defendant’s sentence if the sentence was

based on a sentencing range that has been subsequently lowered by the U.S.

Sentencing Commission. 18 U.S.C. § 3582(c)(2). In determining whether to

reduce a sentence, the court must first recalculate the defendant’s guidelines range

under the amended guidelines and must then consider whether a reduction is

warranted by the § 3553(a) factors. United States v. Bravo, 203 F.3d 778, 780-81

(11th Cir. 2000). The court’s power to reduce a defendant’s sentence is

discretionary. United States v. Vautier, 144 F.3d 756, 760 (11th Cir. 1998).


                                          2
              Case: 12-11901     Date Filed: 06/10/2013    Page: 3 of 3


      The district court’s order here demonstrates that it properly recalculated

Stone’s amended guidelines range and then properly considered the pertinent

factors, including the nature and circumstances of the offense and Stone’s criminal

history. See 18 U.S.C. § 3553(a). The district court did not abuse its discretion by

refusing to consider Stone’s post-conviction rehabilitation, see U.S.S.G. § 1B1.10,

comment. (n.1(B)(iii)) (“The court may consider post-sentencing conduct of the

defendant . . . .” (emphasis added)), and it adequately explained its reasons for

denying Stone’s motions. Accordingly, we find the court did not commit a clear

error in judgment by declining to reduce Stone’s sentence and affirm the denial of

Stone’s motion for a sentence reduction and his motion for reconsideration.

      AFFIRMED.




                                          3